        Case 4:20-cv-05260-YGR Document 15 Filed 10/27/20 Page 1 of 1



 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Prathima Price, Esq., SBN 321378
 3     Dennis Price, Esq., SBN 279082
       8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff

 7                         UNITED STATES DISTRICT COURT
 8                        NORTHERN DISTRICT OF CALIFORNIA
 9     SCOTT JOHNSON,                                   Case: 4:20-CV-05260-YGR
10                                                      ORDER GRANTING
                Plaintiff,                              Plaintiff’s Notice of Voluntary
11       v.                                             Dismissal With Prejudice
12     CINTZ COMMERCIAL                                 Fed. R. Civ. P. 41(a)(1)(A)(i)
       PROPERTIES, LP, a California
13     Limited Partnership; and Does 1-10,
14              Defendants.
15
16            PLEASE TAKE NOTICE that Plaintiff Scott Johnson, hereby
17    voluntarily dismisses the above captioned action with prejudice pursuant to
18    Federal Rule of Civil Procedure 41(a)(1)(A)(i).
19            Defendant Cintz Commercial Properties, LP, a California Limited
20    Partnership has neither answered Plaintiff’s Complaint, nor filed a motion for
21    summary judgment. Accordingly, this matter may be dismissed without an
22    Order of the Court.
23    Dated: September 09, 2020              CENTER FOR DISABILITY ACCESS
24                                           By: /s/ Amanda Seabock
25                                                 Amanda Seabock
26                                                 Attorneys for Plaintiff

27
     PURSUANT TO THE FOREGOING, IT IS SO ORDERED.
28
     Dated: October 27, 2020                           _________________________________
                                                          YVONNE GONZALEZ ROGERS
                                                     1 UNITED STATES DISTRICT JUDGE

                    Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                 Federal Rule of Civil Procedure 41(a)(1)(A)(i)
